902 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hilda CONLEY, Widow of Harold Conley, Petitioner,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAM, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-1053.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 26, 1990.Decided April 27, 1990.Rehearing Denied May 22, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (BRB No. 88-147-BLA)
Hilda Conley, petitioner pro se.
Elizabeth Jane Shapiro, Richard Anthony Seid, Donald Steven Shire, United States Department of Labor, Washington, D.C., for respondent.
Ben.Rev.Bd.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Hilda Conley seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Hilda Conley v. United States Department of Labor, No. 88-147-BLA (Benefits Review Board, May 31, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.